DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 4/29/2019.  Claims 1-20 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 recites the limitation "the entity type".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites the limitation "the subset of nodes".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "the plurality of communities".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites the limitation "the second smallest eigenvector".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites the limitation "the probability".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed toward a judicial exception.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) deriving weighted typed adjacency matrices for each typed graphlet of a heterogeneous graph, generating a Laplacian matrix for one of the typed graphlets, determining a node ordering based on the Laplacian matrix and clustering the heterogeneous graph using the node ordering.  Each of the recited steps as drafted is a process which under the broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the steps from practically being performed in the mind.  In this case, one could perform each step using pen and paper.  
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites a “computing device” which is recited at a high level of generality, and recited so generically that it represents not MPEP 2106.05(f). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The step of “receiving interconnected data” is merely data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process.  Therefore, this step is not more than insignificant extra-solution activity, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in the claim do no more than automate the mental process carried out by pen and paper using the computer as a tool.  
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of a “computing device” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  


	Claim 3 is directed toward encoding the type of each node as a vector which is a mental process and does not convert the abstract idea into a practical application.  
	Claim 4 is directed toward computing a typed graphlet frequency which is a mental process and does not convert the abstract idea into a practical application.  
	Claim 5 is directed toward analyzing the heterogeneous graph after removing nodes which is a mental process and does not convert the abstract idea into a practical application.  
	Claim 6 is directed toward determining a conductance score for clustered nodes which is a mental process and does not convert the abstract idea into a practical application.  
	Claim 7 is directed toward computing eigenvectors for heterogeneous graph nodes and is a mental process.  The mental process does not convert the abstract idea into a practical application.  

	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) determining the frequency of a graphlet, deriving a typed graphlet matrix from the graphlet frequency and determining a network embedding for each node of a heterogeneous graph.  Each of the recited steps as drafted is a process which under the broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites a “computing device” which is recited at a high level of generality, and recited so generically that it represents not more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The step of “receiving interconnected data” is merely data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process.  Therefore, this step is not more than insignificant extra-solution activity, see MPEP 2106.05(g).  Even when viewed in combination, the additional elements in the claim do no more than automate the mental process carried out by pen and paper using the computer as a tool.  
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of a “computing 
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  
	Claim 9 is directed toward generating a network model from higher-order network embedding which is recited at a high level of generality and amounts to no more than instructions to apply the judicial exception using generic computer components.  The network model generation amounts to no more than using a computer as a tool to perform an existing process.   
Claim 10 merely reiterates the same subject matter as the independent claim and does not convert the abstract idea into a practical application. 
Claim 11 merely reiterates the same subject matter as the independent claim and does not convert the abstract idea into a practical application. 
Claim 12 merely reiterates the same subject matter as the independent claim and does not convert the abstract idea into a practical application. 
	Claim 13 is directed toward clustering nodes which is a mental process and does not convert the abstract idea into a practical application.  
Claim 14 merely reiterates the same subject matter as the independent claim and does not convert the abstract idea into a practical application. 


	The claim(s) recite(s) determining the frequency of a graphlet, deriving a typed graphlet matrix from the graphlet frequency and determining a network embedding for each node of a heterogeneous graph, and generating an embedded matrix.  Each of the recited steps as drafted is a process which under the broadest reasonable interpretation covers performance in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the steps from practically being performed in the mind.  In this case, one could perform each step using pen and paper.  
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites a “memory” and “a processor system” which are recited at a high level of generality, and recited so generically that they represent not more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).  
	The step of “apply machine learning to model relationships” is not more than using a computer as a tool to perform an existing process.  When viewed in combination, the additional elements in the claim do no more than automate the mental process carried out by pen and paper using the computer as a tool.  

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a “memory” and “a processor system” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.  
	Claim 16 is directed toward training a “machine learning model” recited at a high level of generality and amounts to no more than using a computer as a tool to perform an existing process and does not convert the abstract idea to a practical application.  
	Claim 17 is directed toward temporal typed graphlets and is a mental process which does not convert the abstract idea to a practical application.  
	Claim 18 merely reiterates the same subject matter as the independent claim and does not transform the abstract idea into a practical application.  
	Claim 19 is directed toward “applying the machine learning” to a “machine learning model” recited at a high level of generality and amounts to no more than using a computer as a tool to perform an existing process and does not convert the abstract idea to a practical application.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. “PathRank: A Novel Node Ranking Measure on a Heterogeneous Graph for Recommender Systems”, Koutra et al., Patent Application Publication 2016/0154895, Liu et al., “Heterogeneous Graph Neural Networks for Malicious Account Detection”, 10/26/2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHERYL L HOLLAND/Examiner, Art Unit 2161